Citation Nr: 1818143	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  07-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an earlier effective date for the evaluation of left lower extremity sciatic peripheral neuropathy (PN) currently evaluated as 10 percent disabling effective December 30, 2016.

2.  Entitlement to an earlier effective date for the evaluation of right lower extremity 
sciatic PN currently evaluated as 10 percent disabling effective December 30, 2016.

3.  Entitlement to an increased rating of left lower extremity sciatic PN currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating of right lower extremity sciatic PN currently evaluated as 10 percent disabling.
  
5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and March 2017 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2015 decision, the Board denied entitlement to a TDIU. 

The Veteran appealed the Board's April 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2015 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision to the extent it denied entitlement to TDIU, and remanded the matter to the Board for further action.  

In May 2016, the matter was again remanded for further development.

In the May 2017 rating decision, the RO granted the Veteran service connection for bilateral lower extremity sciatic PN as secondary to the Veteran's service-connected DM in conjunction with the VA medical evaluation of DM in the Veteran's TDIU claim.



FINDINGS OF FACT 

1.  Beginning December 30, 2016, left lower extremity sciatic PN most nearly approximates mild incomplete paralysis of the sciatic nerve.

2.  Beginning December 30, 2016, right lower extremity sciatic PN most nearly approximates mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's service-connected disabilities have not met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) for the entire period on appeal.

4.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 30, 2016 for the 10 percent disability rating for service-connected left lower extremity sciatic PN have not been met.  38 U.S.C. §§ 5107, 5110; 38 C.F.R. § 3.400.

2.  The criteria for an effective date prior to December 30, 2016 for the 10 percent disability rating for service-connected right lower extremity sciatic PN have not been met.  38 U.S.C. §§ 5107, 5110; 38 C.F.R. § 3.400.

3.  Beginning December 30, 2016, the criteria for a rating of 10 percent, but no higher, for left lower extremity sciatic PN have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 4.120, 4.124a Diagnostic Code 8520 (2017).

4.  Beginning December 30, 2016, the criteria for a rating of 10 percent, but no higher, for right lower extremity sciatic PN have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 4.120, 4.124a Diagnostic Code 8520 (2017).

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in June 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The record includes the Veteran's service treatment, social security administration, VA, private treatment, and service personnel records.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

With respect to VA examinations, VA has provided the Veteran with examinations in December 2005 (DM), August 2010 (DM and CAD), September 2012 (DM and CAD), December 2016 (CAD, DM, PN, and Malaria for TDIU), and March 2017 (Addendums to December 2016 VA examinations for CAD and DM) during the appeals period.  

With respect to development, the subsequent May 2016 Board remand required the AOJ to obtain and associate recent medical treatment records with the claims file and provide VA examinations, both of which the AOJ did.  

In accordance with the October 2015 CAVC Order, the Board also required the AOJ to undertake efforts to determine if the Veteran's annual income from 2005 through 2008 was above the poverty threshold for one person to determine if the Veteran had substantially gainful employment prior to March 2007.  

In June 2016, the AOJ sent a letter to the Veteran requesting proof of income from 2005 to 2008, such as an income tax return.  The Veteran never provided this evidence.  With respect to employer information, the Veteran's representative stated that records to indicate the Veteran's income as a boiler operator prior to March 2007 were unavailable.  See March 2017 request for employment information in connection with claim for disability.  However, as discussed below, review of the claims file has found evidence of the Veteran's income as a boiler operator such that the Board finds that the unavailable records are not necessary to adjudication.  

In light of the foregoing, VA has satisfied its duty to assist.  

Accordingly, the Board will address the merits of the claim.

II.  Factual Background

In March 2004, the Veteran was noted to not have met the goals of returning to normal duties at work following a December 2003 heart attack.  See July 2011 medical treatment records.

In December 2005, the Veteran appeared for a VA examination for DM.  The examiner noted that the Veteran was diagnosed with DM in approximately April 2004.  At this time, he had no ketoacidosis, hypoglycemic reactions and he had not been hospitalized for DM.  The Veteran did not have any restricted activity, either.  The examiner noted that the Veteran exhibited no neurologic symptoms at this time and had no numbness, tingling, and muscle weakness.  

Regarding his CAD, the examiner stated that the Veteran was presently stable with no history of congestive heart failure and no arrythmias.  

The examiner noted that the Veteran appeared cooperative and oriented to person, place, and time with no appreciable distress.  His sensation was intact in the upper and lower extremities and his toes, feet, and ankles were intact to light touch and to nylon.  His position sense was intact bilaterally.    

In April 2012 VA treatment notes, the Veteran was noted to have left foot tingling, but he denied paresis.

In May 2012 VA treatment notes, the Veteran was noted to have a little paresthesis in his left leg that began in February 2012.  The Veteran denied having hearing or visual problems.  He reported shortness of breath and numbness and tingling sensation in the left side of his body.  At the treatment, the Veteran was very pleasant, with normal speech and language.  His motor examination indicated normal bulk, tone, and power.  His sensory examination was grossly intact on the left side of the body with temperature and vibratory sense, although he reported some shading to the vibratory sense that was symmetrical in the bilateral lower extremities.  The Veteran's reflexes, coordination, and gait were normal.  The doctor noted that the MRI of the brain showed a very small punctate area of white matter signal change, not enhancing, in the right frontal lobe, which was on the correct side of the brain that would control the left side of the body.  However, the doctor that that this is in the subcortical area of the motor cortex,  so it is not classic to describe perhaps this as paresthesias.  Rather, the doctor stated that the onset being quick in nature was more typical for perhaps a small subcortical stroke that was not visualized by the MRI.  As such, the doctor arranged for an echocardiogram with bubble study just for completion.  

In June 2012 VA treatment follow-up notes, the Veteran was noted to have had a sudden onset of paresthesias in February 2012 that had resolved.  His echocardiogram was unremarkable.  His gait and coordination were normal and he was alert, oriented, and ambulatory without difficulty.  

In September 2012, the Veteran appeared for a VA examination for a TDIU based on his service-connected DM and CAD.  The examiner noted that the Veteran had not worked since 2008, when he worked as a stocker.  In 2008, the Veteran had left knee surgery and had not worked since then.  The Veteran told the examiner that his DM was the reason for him being unemployable.  The Veteran stated that he does not feel well on certain days and felt weak and tired.  The examiner noted that the Veteran worked as a boiler operator from 1998 to 2007, and then as a Walmart stocker from 2007 to 2008.  The examiner noted that the Veteran reported left side numbness in February 2012 with normal CT scan.  The examiner noted that the Veteran lived by himself in an apartment and that he did not have stairs.

The examiner noted that the Veteran is not restricted to when he was sitting and his knee pain limited him to about a half hour of standing.  The Veteran was now limited to about a half mile of walking due to shortness of breath and knee pain and could not run due to knee discomfort.  The examiner noted that the Veteran could do medium lifting.  The examiner noted that the Veteran had difficulty with crawling, repetitive bending due to his knees, and could only climb one flight of stairs due to knee pain.  The examiner noted that the Veteran could drive on his own.  The examiner concluded that the Veteran's limitations were from his left knee condition and due to breathing problems that were not service-connected.  

The examiner noted that the Veteran's hearing was grossly normal with general conversation.  The examiner noted that the Veteran's hand grasp and strength of the upper extremities was 5/5 with no muscle atrophy and normal extension and normal sensory examination of the upper extremities.  His back range of motion was normal.  Reflexes were normal bilaterally at biceps, triceps, and brachioradialis.

Regarding the lower extremities, the examiner noted that the strength was 5/5 except left extensor hallucis longus at 4/5.  There was no sensory change in the lower extremities, no signs of PN, nor any radiculopathy.  The reflexes of the lower extremities were also normal, with normal Romberg's, and normal gait.  The examiner noted that the Veteran tested normal to monofilament, cold objects, and vibratory sense in the upper and lower extremities.  Except for 4/5 in strength of the left hallucis longus muscle, the Veteran tested 5/5 on lower and upper extremity strength.  The Veteran's knees had decreased range of motion, with the left knee limited to 0 to 125 degrees in flexion and the right knee limited to 0 to 110 degrees in flexion.

The examiner concluded that the Veteran had no restriction regarding his heart.  The examiner explained that the Veteran was not having angina, did not take medication for his heart other than Aspirin, and had a normal April 2011 echocardiogram.  The examiner concluded that the Veteran would be able to do light to medium work based on his ejection fraction (EF) of 65 percent.  

The examiner further noted that the Veteran had no further complications related to his DM.  He stated that the Veteran had no weight loss or weakness related to DM and that his DM without complications would not interfere with the Veteran's ability to seek any employment at this time.  

The examiner opined that there were no residuals encountered that were associated with the Veteran's service-connected malaria, no recurrent infection, and no anemia.  The examiner noted that the Veteran also had normal liver function that would not affect his employability.  

The examiner concluded that the Veteran's service-connected DM would not impact the Veteran's ability to work.  The examiner noted a history of mild hypertension that was not aggravated by his DM.  The examiner noted no history of symptoms of PN and no findings on neurological examination.  The Veteran tested normal for monofilament testing throughout his upper and lower extremities, with no trophic changes of the feet, and normal pulse.  The examiner further noted no skin disease, no history of autonomic nerve dysfunction, and no history of peripheral vascular disease.  

In December 2012 VA treatment notes for a diabetic foot examination, the Veteran was noted have normal pedal pulses, normal sensory examination, and an intact to the touch monofilament test.

A March 2016 private Vocational Employability Assessment report was provided by Ms. G, a Vocational Expert.  Ms. G concluded that the Veteran's service-connected CAD and DM exhibited consistent and limiting symptoms.  Ms. G. stated that the Veteran did not complete high school and that during his high school years, the Veteran worked as a general laborer doing landscaping.  Ms. Go noted that the Veteran obtained his GED in 1971 while in service and enrolled in a two year auto mechanics program that he attended for one year.  He also attended college for another year taking general studies in 1974 to 1975.  

Ms. G stated that the Veteran worked from 1972 to 2007 in many different jobs to include harvesting crops, general farm maintenance, school janitorial duties, building repair and maintenance, general manual labor, and working as a boiler operator.  The Veteran also worked for 5 to 6 years as a dormitory attendant and teacher's aide for a juvenile detention center.    

Ms. G stated that the Veteran's last full-time job was as a boiler operator for a high school from 1999 to 2007 and then he reported quitting because of his inability to perform physically the job due to his service-connected disabilities.  The Veteran reported that the job was very physically demanding to maintain and repair the boilers, requiring him to go up and down stairs.  The Veteran also had to lift, push, and pull up to 50 pounds and kneel and bend frequently.  Ms. G stated that the Veteran reported that he had to rely on co-workers to complete the physical work and he was forced to quit his job in 2007 because he could not keep up with the workload.  The Veteran stated that he would experience excessive fatigue, low blood sugars, dizziness, shaking, and nausea during this time.  He stated that he also experienced foot pain and foot burning that made standing, walking, balancing, and navigating stairs difficult and dangerous.  The Veteran attributed these limitations and symptoms to his service-connected CAD and DM.  

Ms. G reported that after he quit his job as a boiler operator in 2007, the Veteran attempted to work at Walmart for a 2 month period as a stock clerk, but was also unable to perform this work due to his service-connected CAD and DM.  The Veteran reported having difficulty performing the lifting, bending, walking, and stooping due to his dizzy spell as well as maintaining the appropriate stamina to complete the work at the expected productivity rate.  

Ms. G stated that the Veteran tried to return to his work as a boiler operator in February 2008, but only lasted one month because he again found the work too physically demanding and his symptoms from his service-connected conditions negatively impacted his ability to perform the job.  

Ms. G reported that the Veteran rests often and some days he sleeps most of the day due to fatigue, nausea, dizziness, and headaches.  She noted that the Veteran typically has a bad day twice a week, during which he needs to sleep a lot.  

Ms. G reported that the Veteran has a computer and only uses it for email, google searches, and simple games.  She stated that the Veteran does not know any computer programs. 

Ms. G opined that the Veteran's claims file, combined with the history he provided during the phone interview, demonstrated consistent and limited symptoms caused by his service-connected CAD and DM.  Ms. G explained that several years prior to his last day of full-time work in 2007, the Veteran had reduced work capacity, as documented in the 2004 cardiac rehabilitation therapy records that stated that the Veteran did not meet his goal of returning to normal activities.  Ms. G noted that the Veteran's affidavit recounted that he struggled with maintaining a normal work pace and productivity because of his service-connected disabilities.  The resulting shortness of breath, fatigue, dizziness, and diabetic attacks required him to take frequent rest breaks.  MS. G stated that the medical records and the Veteran's reports consistently documented that his symptoms of chest pain, dizzy spells, foot pain, burning sensations, weakness, and fatigue caused him to have to leave work because these symptoms made it difficult to perform the bending, lifting, stooping, and climbing that was required by his work as a boiler operator.  

Ms. G further noted that the Veteran's inability to sustain gainful and productive work capacity after 2007 was further evidenced in his failed attempts to maintain work as a stock clerk for Walmart for more than 2 months and his failed attempt to return to his work as a boiler operator in February 2008.

Ms. G found fault with medical reports in the claims file that stated that the Veteran's service-connected conditions did not affect his ability to work.  She stated that she, as a vocational expert, would be better able to comment on whether or not specific restrictions and limitations allowed for the performance of work activity.  She stated that medical professionals are not qualified to define the physical or emotional restrictions and/or limitations extending from a condition and that they have limited expertise in translating this information into opining as to whether or not this degree of limitation prevented a person from working or if the person could work despite the limitation.

For example, Ms. G noted that the in the September 2012 VA examination, the examiner opined that the Veteran would be able to do light to medium work based on his ejection fraction of 65 percent.  The examiner also stated that the Veteran's DM would not interfere with his ability to seek employment.  However, Ms. G stated that she, as a vocational expert who reviewed the Veteran's work history and who has knowledge of the physical demand levels of different occupations, disagreed with this opinion.  She stated that her opinion was that, based on the Veteran's educational and occupational history, the Veteran would not have the transferable skills to perform occupations below medium work capacity on a sustainable basis.  MS. G based this opinion on the Veteran's failed attempts at returning to work, his absence of computer skills, and the fact that he would have limited transferability to occupations outside of his occupational work history of performing medium to heavy labor intensive jobs.

As such, Ms. G opined that it was at least as likely as not that Veteran has been unable to secure and follow substantially gainful employment due to his service-connected conditions since at least 2007, the date he was unable to continue working as a boiler operator.  Ms. G stated that while the Veteran was able to secure part-time employment after 2007, he was unable to maintain this employment because of his service-connected disabilities.  

In August 2016, the Veteran provided an affidavit to his TDIU claim.  He stated that due to his service-connected conditions, he was unable to obtain or maintain substantially gainful employment.  He stated that he last worked full-time in about 2007 as a boiler operator for a high school before he felt that he could no longer perform to the utmost of his ability.  He stated that he suffered from a heart attack in 2003 which left him out of commission for approximately one month and that he was never able to return to his full working capacity after that attack.  He stated that he also attempted to work for Walmart part-time as a shelf stocker in about 2010, but that he only worked there for about 2 months before having to undergo surgery and that he has not maintained any form of employment since then.

Regarding his service-connected CAD, the Veteran stated that his CAD causes him to have to be cautious with every move he makes and that he has to be mindful about over-exerting himself.  He stated that he is unable to do any sort of strenuous activity without becoming weak or short of breath.  Since he experienced multiple heart attacks and a stroke in 2012, the Veteran stated that he knows that he cannot push himself too far for fear that those events could happen again without warning.  The Veteran stated that because of his heart condition and subsequent limitations as a result this disease, he finds himself having to rest numerous times throughout the day, which can make it difficult to complete tasks or remain productive.  He stated that he spent a good portion of his time sleeping as he finds that he is always exhausted as a result of his CAD and his DM.

Regarding his service-connected DM, the Veteran stated that his DM affects him daily.  He stated that while there are certain days that he feels that his DM is more regulated than others, he never knows when he might experience a diabetic attack.  He stated that he is on medication to regulate his DM, but that there are times when the medication is not enough.  He stated that when he experiences a diabetic attack, he becomes very weak, shaky, and hungry all of which happen very fast and without warning.  He stated that he becomes dizzy and is often unable to stand, let alone, walk from one point to another.  He stated that he often has to stop, sit down, and rest until he is able to stabilize his blood sugar levels.  He stated that these attacks can become very disruptive, especially if he is trying to accomplish a task at hand.  He stated that he simply cannot function when his DM fluctuates even in the smallest amount.  He stated that since he becomes so fatigued and weak, he often has to rest and even nap for a short amount of time before he begins to feel better.

In November 2016, the Veteran had VA treatment.  The treater noted that his upper and lower extremity strength was strong and that his sensation using a monofilament was within normal limits.  The treater noted that the Veteran's feet looked unremarkable upon examination.  See March 2017 CAPRI records, p. 4.  

In December 2016, the Veteran appeared for a VA examination.  The examiner diagnosed the Veteran at the time as having diabetic peripheral neuropathy.  With respect to PN, the examiner stated that the Veteran's PN affected his sciatic nerve resulting in incomplete paralysis and 4/5 strength on leg extension and flexion.  The examiner stated that the Veteran's PN affected his ability to work, noting that the Veteran stated that he could not do much physical activity due to burning sensation and numbness in his feet.  The examiner noted that the Veteran stated that he could not do physical sports or physical work due to these symptoms.  

With respect to his service-connected DM, the examiner stated that the Veteran's DM affects his ability to work.  The Veteran told the examiner that he gets dizzy at times and that he feels shaky due to his blood sugar.  The Veteran also stated that due to his DM, his feet burned and were numb when he stood for awhile.  

With respect to his service-connected CAD, the examiner stated that the Veteran could only walk a quarter mile due to his knee pain, but that he had no problem with his upper body strength.   The examiner stated that the Veteran had no problems with the activities of daily living, no problems with driving, and could walk up one flight of stairs.  The examiner stated that the Veteran's CAD prevented the Veteran from doing any physical work and from participating in physical sports with his grandchildren.  

During the metabolic equivalent of tasks test (METs), the Veteran reported dyspnea, angina, and dizziness.  His METs results were greater than 3 to 5, which is consistent with activities such as light yard work (weeding), mowing the lawn (power mower), and brisk walking (4 miles per hour).  

With respect to his service-connected malaria, the examiner stated that the Veteran's service-connected  malaria affected did not affect his ability work.  

In a March 2017 addendum to the December 2016 VA examination for CAD, the examiner stated that he had reviewed the conflicting evidence and opined that the Veteran has multiple medical conditions that could affect his MET capabilities.  He stated that the available EF would better estimate of the Veteran's cardiac function alone than an interview-based MET assessment.

Also, in a March 2017 addendum to the VA examination for DM, the examiner stated that the Veteran self-regulated his activities as part of the medical management of his DM, as opposed to the regulation being a part of a medically-prescribed management of his DM.

In March 2017, the Veteran appeared for VA treatment.  The treater noted that the Veteran's feet looked unremarkable for his age upon examination.  His upper and lower extremities had normal muscle strength.  The Veteran also was alert and oriented.  See March 2017CAPRI records, p. 1.

During April 2017 VA treatment regarding his non-service-connected left knee, the Veteran appeared to the treater to be alert, attentive, and oriented.  His appearance and behavior were calm and pleasant, with appropriate grooming.  The Veteran was cooperative and reasonable.

The Veteran complained of bilateral upper and lower tingling and numbness and stated that this condition was an ongoing condition for him and was not new.  The treater noted that the Veteran's radial and pedal pulses were strong and equal bilaterally with no edema.  Also, the examiner noted that the Veteran's lower left extremity exhibited normal sensation and all of his extremities exhibited full range of motion without difficulty.  

In July 2017, Ms. G, the vocational expert, provided an addendum to her March 2016 report.  She was asked to determine whether additional medical information changed her opinion that the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment.  She noted that, since the March 2016 report, the Veteran was found to be service-connected for bilateral lower extremity sciatic PN at 10 percent from December 30, 2016.

After reviewing the additional evidence, Ms. G opined that the new evidence supports her March 2016 vocational opinion.  Specifically, Ms. G noted that the December 30, 2016 VA examination for CAD stated that the Veteran exhibited symptoms such as dyspnea, angina, dizziness, and a METs level of 3 to 5 that is consistent with activities such as light yardwork doing weeding, using power mower, and walking briskly at 4 miles per hour.  Ms. G noted that this level of work capacity as described by the examiner was less than a medium physical demand level.  Ms. G noted that the Veteran's work history had been primarily at jobs that were at least a medium physical demand level with many at heavy demand level.  Ms. G stated that the Veteran's symptoms related to dizziness and dyspnea precluded him from working at heights and around moving machinery.  Also, Ms. G stated that the December 30, 2016 VA examination for DM supported functional limitations related to the ability to stand and walk due to numbness and burning in the Veteran's feet.  

Ms. G opined that, given all of the restrictions and limitations, that the Veteran was precluded from performing any occupation above a sedentary physical demand level.  

Ms. G also opined that the Veteran's service-connected disabilities preclude him from sedentary employment.  She noted that sedentary work involves sitting most of the time, but may involve walking or standing for brief periods of time.  Ms. G stated that jobs are sedentary if walking or standing is required only occasionally and all other sedentary criteria are met.  Ms. G stated that the impact of the Veteran's DM and CAD caused limitations with walking and standing.  She stated that the Veteran's heart condition caused the Veteran to get short of breath if he walked uphill or walked fast and the Veteran's DM caused burning and numbness in his feet when the Veteran stood for only a little while.  As a vocational expert with the knowledge of the physical demand levels of different occupations, Ms. G stated that it was reasonable to conclude that the Veteran would not have the transferable skills to perform sedentary occupations.  She noted that the Veteran's work history consisted of performing primarily medium and heavy demand level occupations and that the Veteran lacked the education, computer skills, or work experience to perform sedentary occupations.  

Again, as in the March 2016 report, Ms. G stated that medical professionals were not qualified to define the physical or emotional restrictions and/or limitations extending from a condition.  

Ms. G opined that it was at least as likely as not that the Veteran has been unable to secure and follow substantially gainful employment solely due to his CAD and DM since at least 2007, the date he was unable to continue working as a boiler operator.  Ms. G stated that the Veteran's now service-connected bilateral lower extremity sciatic PN only further precluded him from employment.  She stated that the additional medical documentation reviewed and discussed in this addendum continued to support this determination.  

In November 2017 correspondence, the Veteran's representative provided a response to the October 2017 supplemental statement of the case (SSOC) that continued to deny a TDIU.  Of note, the representative argued that the October 2017 SSOC noted that Ms. G used a December 2016 VA examination for CAD that referred to METs of 3 to 5.  The March 2017 Addendum clarified that the METs were impacted by other conditions not related to the heart, to include DM and PN.  Since the Veteran is also service-connected for DM and PN, the representative argued that additional limitations related to DM and PN should still be considered in an evaluation of the Veteran's ability to secure and follow substantially gainful employment.  


III.  Legal Analysis

Earlier Effective Date

The Veteran asserts that he is entitled to an earlier effective date than December 30, 2016 for the service-connected bilateral lower extremity sciatic PN.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  After a final disallowance of a claim, the effective is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400(q)(2).

In this case, there were complaints of tingling and possible paresthesis in February 2012, but this possible paresthesis had resolved by June 2012.  Furthermore, the Veteran tested negative for PN symptoms in subsequent medical examination and treatment until December 2016, when Veteran was first diagnosed with diabetic peripheral neuropathy.  

Since there is no evidence or diagnosis of diabetic peripheral neuropathy prior to December 30, 2016, the Veteran's claim for an earlier effective date for bilateral lower extremity sciatic PN is denied.

Increased Ratings

The Veteran claims that he is entitled to an initial increased rating from 10 percent for his service-connected bilateral lower extremity sciatic PN.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

If there is a question as to which two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

In this case, service connection has been established separately for PN of each lower extremity.  Instead of the Veteran filing a claim, the RO evaluated the Veteran's disability of each lower extremity and granted service connection at 10 percent disabling, effective from December 30, 2016, the date of diagnosis of PN.  The Veteran is seeking an increased rating greater than the 10 percent rating currently assigned for each of the lower extremities.  

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a , Diagnostic Code 8720.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  

Prior to December 30, 2016, VA and private treatment records show no complaints, treatment, or diagnosis of peripheral neuropathy, except for possible paresthesis in February 2012 that resolved by May 2012.  Sensory testing was shown to be consistently normal on all assessments including those conducted in follow up for the DM.  The most recent sensory test completed in November 2016 VA treatment also was normal.  

The report of a December 2016 VA examination revealed symptoms of PN such as periodic burning sensation and numbness in the feet.  Also, objective testing showed decreased sensation to monofilament and vibration.  However, reflexes, muscle strength, position sense, and cold sensation were maintained and there was no evidence of muscle atrophy.  

Throughout the rating period, there have been no reports of loss of reflexes or muscle atrophy.  No examiner has found significant neurological deficits of the lower extremities.  However, at times, the Veteran has reported numbness of his feet.  The Veteran has not reported any symptoms of his PN other than sensory.  

The Board finds that no more than the currently assigned 10 percent disability rating for each lower extremity is warranted for symptoms of peripheral neuropathy described as mild under Diagnostic Code 8720, on the basis of substitution.  There was no showing at any time of moderate neurological deficits affecting each lower extremity.

For the foregoing reasons, the Board finds that the evidence is against initial disability ratings in excess of 10 percent each for bilateral lower extremity sciatic PN, on the basis of substitution.

Entitlement to a TDIU

The Veteran has claimed that he is unable to work due to his service-connected disabilities. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2017).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).

Finally, a TDIU claim presupposes that the rating for the service-connected conditions are less than 100 percent, and only asks for TDIU because of subjective factors that the objective ratings do not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.

Here, the Veteran's service connected disabilities include the following:  malaria, rated as 0 percent from July 25, 1971; diabetes mellitus, Type II (DM), rated as 20 percent from August 26, 2005; coronary artery disease (CAD), rated as 30 percent from August 26, 2005 and 10 percent from April 25, 2011; left lower extremity sciatic PN, rated as 10 percent from December 30, 2016; and right lower extremity PN, rated as 10 percent from December 30, 2016.  The Veteran's combined evaluation for VA compensation purposes is 40 percent from August 26, 2005; 30 percent from April 25, 2011; and 40 percent from December 30, 2016.  Based on the foregoing, the Veteran has not met the schedular requirements for TDIU for the entire period on appeal based on a combined disability evaluation of at most 40 percent.  See 38 C.F.R. § 4.16(a).

Since the Veteran has not met the threshold requirement for obtaining a schedular TDIU, the Board nevertheless must still consider whether his service-connected disabilities have precluded him from securing or following any substantially gainful occupation on an extraschedular basis so as to warrant extraschedular consideration.  See 38 C.F.R. §§ 4.16(b).

In his July 26, 2012 application for TDIU, the Veteran indicated that he experienced a heart attack in 2003 and a stroke in April 2012 that prevented him from securing or following any substantially gainful occupation.  The Veteran stated that he had one year of college education and that he had worked previously as a boiler technician.  

The Board would typically evaluate a TDIU claim up to one year prior to the July 26, 2012 receipt of claim.  See 38 C.F.R. §§ 3.157, 3.400(o)(2).  However, the Board instead will evaluate the evidence for a TDIU derived from an initial increased rating claim for CAD that was granted service connection effective from August 26, 2005.  See April 2015 Board decision, pp. 3-4 (citing Rice v. Shinseki, 22 Vet. App. 447 (2009)).  As such, the Board will consider the evidence as to whether the Veteran is entitled to a TDIU from August 26, 2004, up to one year from the August 26, 2005 date of service connection grant for CAD.

TDIU prior to March 2007

In the October 2015 CAVC Order, the Board was directed to cite to evidence to indicate if the Veteran had "substantially gainful" employment as a boiler operator.  In terms of income, the Court stated that this would require evidence to show that the Veteran earned income as a boiler operator that exceeded the poverty threshold of one person prior to March 2007, when the Veteran quit this job.  According to the United States Census Bureau, the income poverty threshold for one person was $9,646 in 2004; $9,973 in 2005; $10, 294 in 2006; and $10,590 in 2007.  See https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html (last accessed February 13, 2018); 38 C.F.R. § 4.16(a) ("For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.")

As noted above, the employer records to confirm the Veteran's income as a boiler operator were unavailable and the Veteran did not provide any 2005 to 2008 income tax returns requested by VA either.  See March 2017 request for employment information in connection with claim for disability; June 2016 VA letter.  Nevertheless, the Veteran stated that he earned approximately $26,000 per year as a boiler operator in his TDIU applications.  See July 2012 veteran's application for increased compensation based on unemployability; August 2016 veteran's application for increased compensation based on unemployability.  Additionally, in his Social Security Administration records, the Veteran stated that he earned $12.49 per hour as a boiler operator and that he worked 8 hours per day full-time.  See June 2016 medical treatment records, p. 7.  Assuming full-time is the standard 40 hours per week, the Veteran's income as boiler operator was $12.49/hour * 40 hours/week * 52 weeks/year = $25,979.20.  The Board finds probative that these two different pieces of evidence provide the same approximate $26,000 income and that they were from documents provided by the Veteran.  The $26,000 yearly income is more than the $10,590 yearly income required to exceed the poverty threshold for one person in 2007.

In light of the foregoing, the Board finds that the Veteran was substantially gainfully employed prior to March 2007 and, as such a TDIU prior to March 2007 is denied.  

TDIU from March 2007

The October 2015 CAVC Order further required the Board to adequately assess and discuss the Veteran's educational and occupational history and explain how these factors are related to the Veteran's ability to engage in substantially gainful employment.  The Board was further required to set forth adequate reasons and bases for its findings on all material issues of fact and law presented on the record.  

The Board has considered the Veteran's occupational and educational history and acknowledges that the record suggests that the Veteran might not be able to secure or follow employment for which he was trained, or employment in a field in which he has prior experience, such as a boiler technician.  However, he completed almost two years of college, and the objective evidence of record does not support a finding that the Veteran's service-connected disabilities, when considered along with his educational and occupational history, prevent him from securing or following any type of substantially gainful employment.  Instead, the evidence indicates that more likely than not, the Veteran would be able to secure or follow, at a minimum, sedentary or light physical types of employment.  

With respect to sedentary employment, all of the medical evidence indicates that the Veteran's mental faculties have not been affected by his service-connected disabilities and he has been consistently noted to be alert, oriented, and attentive.  Additionally, the Veteran does not have any upper extremity disabilities that would preclude sedentary employment.  The medical evidence of record indicates that his service-connected lower extremity PN is mild, only sensory, and does not affect the range of motion of his legs.  While the Veteran has noted left knee disability, it is not service-connected and, thus, cannot be considered in a TDIU claim for purposes of determining employability.  

While the Board agrees with Ms. G that the Veteran can no longer do physically demanding work due to his DM and CAD, the Board disagrees with her that the Veteran also is precluded from sedentary employment.  There is no evidence to that the Veteran suffers from mental or upper extremity disabilities related to service that would prevent him from obtaining sedentary employment.  While Ms. G noted that the Veteran does not have transferable skills from physical employment to sedentary employment, the Veteran has demonstrated that he can do sedentary work that does not require physical exertion - or computer skills for that matter.  The Veteran demonstrated that he is capable of sedentary employment in his previous jobs as a dormitory attendant and as a teacher's aide that do not require hard physical labor.  For example, the Veteran has stated that he wrote, completed reports, and updated a daily log in his job as a dorm attendant.  See June 2016 medical treatment records, p. 8.  Furthermore, it should also be noted that the Veteran is capable of driving and he is capable of performing the acts of daily living.  

The Board has taken into account the Veteran's statement regarding the effects that CAD and DM have on his ability to work.  The Board agrees that the Veteran is no longer able to do heavy physical labor due to his service-connected CAD and DM.  And while the Veteran notes that he sustains bouts of nausea, dizziness, weakness, and fatigue, the Board notes that the Veteran received an EF score of 65 and a METs score of 3 to 5, both scores indicate the ability to do light to medium work.  

In light of the foregoing, the Board concludes that the most probative evidence of record weighs against a finding that the Veteran's service-connected disabilities prevent him from securing or following any substantially gainful employment.  Instead, the record indicates that at a minimum, the Veteran likely would be able to perform sedentary work.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Thus, it is not necessary to refer the Veteran's case to the Director of the Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16 (a)-(b).



ORDER

Entitlement to an earlier effective date for the evaluation of left lower extremity sciatic peripheral neuropathy, currently evaluated as 10 percent disabling effective December 30, 2016, is denied.

Entitlement to an earlier effective date for the evaluation of right lower extremity sciatic peripheral neuropathy, currently evaluated as 10 percent disabling effective December 30, is denied.

Entitlement to an increased rating of left lower extremity sciatic peripheral neuropathy, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating of right lower extremity sciatic peripheral neuropathy, currently evaluated as 10 percent disabling, is denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


